Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of May
18, 2019 (the “Effective Date”), by and between Iovance Biotherapeutics, Inc., a
Delaware corporation (the “Company”), and Friedrich-Reinhard Graf Finck von
Finckenstein, M.D. (“Executive”) (either party individually, a “Party”;
collectively, the “Parties”).

 

WHEREAS, the Company desires to employ Executive to serve as the Company’s Chief
Medical Officer;

 

WHEREAS, the Parties desire to enter into this Agreement to set forth the terms
and conditions of Executive’s employment by the Company and to address certain
matters related to Executive’s employment with the Company;

 

WHEREAS, both the Company and the Executive have read and understood the terms
and provisions set forth in this Agreement, and Executive acknowledges Executive
has been afforded a reasonable opportunity to review this Agreement with
Executive’s legal counsel to the extent desired;

 

NOW, THEREFORE, in consideration of the foregoing, the promises and obligations
set forth below and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged by the Parties, the Company and
Executive agree and intend to be legally bound, as follows:

 

1.       Effective Date. Commencing July 31, 2019 or such other date as may be
mutually agreed between the Parties (the “Start Date”), the Company shall employ
Executive, and Executive hereby accepts such employment, upon the terms and
conditions set forth herein.

 

2.       Position and Duties.

 

2.1       Position. The Company agrees to employ Executive in the position of
Chief Medical Officer reporting directly to the Chief Executive Officer. The
Executive shall have the duties and responsibilities consistent with the office
of a Chief Medical Officer of a publicly traded corporation, and such other
duties and responsibilities as determined from time to time by the Company,
including but not limited to the Chief Executive Officer. Executive shall
perform faithfully and diligently such duties as are reasonable and customary
for Executive’s position, as well as such other duties as the Company and/or
Chief Executive Officer shall reasonably assign from time to time. Executive
shall perform his duties in the Company’s offices in San Carlos, California
subject to customary travel as reasonably required.

 

2.2       Best Efforts/Full-Time.

 

2.2(a)   Executive understands and agrees that Executive will faithfully devote
Executive’s best efforts and substantially all of his time during normal
business hours to the faithful and loyal performance of his job duties to the
Company (except for permitted vacation





1




periods and reasonable periods of illness or other incapacity). Executive will
abide by all policies duly adopted by the Company, as well as all applicable
federal, state and local laws, regulations or ordinances. Executive will act in
a manner that Executive reasonably believes to be in the best interest of the
Company at all times. Executive further understands and agrees that Executive
has a fiduciary duty of loyalty to the Company to the extent provided by
applicable law and that Executive will take no action which materially harms the
business, business interests, or reputation of the Company.

 

2.2(b)   Executive agrees that Executive shall not, directly or indirectly, (i)
engage or participate in any outside activity that would, or may be perceived
to, conflict with the best interests of the Company or Executive’s duties to the
Company, or (ii) provide services to or invest in any corporation or entity that
competes or intends to compete with the business of the Company.

 

2.2(c)   Notwithstanding the foregoing, nothing herein shall prohibit Executive
from (i) serving, with the prior written consent of the Company, as a member of
the board of directors of an entity engaged solely in charitable activities or
community affairs, provided that, such activity shall be limited by Executive so
as not to interfere with the performance of Executive’s duties and
responsibilities hereunder; (ii) owning, as a passive investment, less than 1%
of capital stock of any corporation listed on the national securities exchange
or a publicly traded over-the-counter market; or (iii) engaging in any other
manner of employment, consulting or other business activity with the written
consent of the Company, the Chief Executive Officer, or as approved by the
Company’s Board of Directors or a committee thereof (collectively, the “Board”).

 

3.       Employment Eligibility.  This Agreement and Executive’s employment with
the Company is contingent and expressly conditioned on obtaining and maintaining
O-1 nonimmigrant visa status (“O-1 Visa”), or any other visa or work permits as
may be required for Executive to perform the obligations to the Company under
this Agreement.  The Company’s immigration counsel will assist Executive with
obtaining the O-1 Visa. Subject to Executive’s continued employment with the
Company,  the Company’s immigration counsel will assist Executive with extending
the O-1 Visa. Executive shall cooperate with Company and its counsel and shall
provide documentation as reasonably requested for the procurement of the O-1
Visa, or any other visa or work permit, at Company’s expense, as may be required
for Executive to perform the obligations to the Company under this Agreement.
 In accordance with the Immigration and Control Act of 1986, and notwithstanding
anything to the contrary herein, this Agreement is also contingent and expressly
conditioned upon verification of Executive’s right to work in the United States,
as demonstrated by Executive’s completion of Form I-9 and submission of
acceptable documentation verifying Executive’s identity and work authorization
within three (3) days of the Start Date.  The conditions set forth in this
Section 3 are referred herein as the  “Immigration Conditions.” In the event
that the Immigration Conditions are not satisfied as of the Start Date, the
Parties shall work in good faith to modify the Start Date to accommodate any
reasonable delay, but no later than August 16, 2019; provided, however, that if
the Immigration Conditions cannot be satisfied by such modified Start Date,
unless otherwise agreed in a written amendment hereto by the Company and
Executive, this Agreement shall be null and void. Nothing herein is intended to
modify the at-will nature of Executive’s employment as described in Section 4.





2




4.        At-Will Employment. Executive’s employment with the Company will be
“at-will” and will not be for any specific period of time. As a result,
Executive is free to resign at any time, for any or no reason, as Executive
deems appropriate. The Company will have a similar right and may terminate
Executive’s employment at any time, with or without cause. Executive’s and the
Company’s respective rights and obligations at the time of termination are
outlined below in Section 7 of this Agreement.

 

5.       Compensation.

 

5.1       Base Salary. As compensation for the performance of all duties to be
performed by Executive hereunder, the Company shall pay to Executive a base
salary of $450,000 per year on an annualized basis, less applicable deductions
for state and federal withholding tax, social security and all other employment
taxes and authorized payroll deductions, payable on a prorated basis as it is
earned, in accordance with the normal payroll practices of the Company (the
“Base Salary”).

 

5.2       Bonus and Relocation Expenses.  As a signing bonus, Executive shall
receive a one-time payment of $160,000 (subject to payroll taxes), which will be
paid on the first regular payroll date after the Start Date (the “Signing Bonus
Payment”).  The Signing Bonus Payment shall be considered earned twelve (12)
months following the Start Date or, if applicable, the date on which Executive’s
employment is terminated by the Company without Cause (as defined herein), due
to death or Disability (as defined herein), or by Executive for Good Reason (as
defined herein) prior to the first anniversary of the Start Date. If Executive’s
employment is terminated by the Company for Cause or by Executive without Good
Reason, prior to the first anniversary of the Start Date, he shall, within ten
(10) days after such termination, repay to the Company the entire gross amount
of the signing bonus (before the deduction of any applicable taxes) previously
paid to him.  For avoidance of doubt, the Signing Bonus Payment is an advance
only and shall not be deemed earned unless the foregoing requirements for the
signing bonus are satisfied. Executive acknowledges that any expenses incurred
by Executive in the course of relocation to the vicinity of San Carlos,
California shall be solely borne by Executive and that the Company has provided
the Signing Bonus Payment in consideration of such expenses.

 

5.3       Stock Options. Executive shall be issued an award for stock options to
purchase an aggregate of 160,000 shares of the Company’s common stock under the
Company’s 2018 Equity Incentive Plan (the “Option”) as soon as administratively
practicable following the Start Date. To the maximum extent legally permitted,
the Option shall be an incentive stock option. The Option will have an exercise
price equal to the closing trading price of the common stock on the date of
grant. Provided that Executive is still employed with the Company on the
following dates, the Option will vest in installments as follows: (i) one-third
of the Option shall vest on the one year anniversary of the Start Date; and (ii)
the remaining portion of the Option shall vest as to one-twelfth of 160,000
shares at the end of each calendar quarter over the next two years, commencing
with the first calendar quarter following the first anniversary of the Start
Date. Upon the termination of Executive’s employment with the Company, except as
otherwise provided herein, any then-unvested portion of the Option will be
forfeited.  For clarity, any forfeiture of Options shall only be made pursuant
to the terms of the Plan and Option Agreement. To the extent vested, the Option
will become exercisable. In all cases, Executive’s vested portion of the Option





3




shall remain exercisable for at least three (3) months following termination of
Executive’s employment for any reason. Except as specifically provided herein,
the Option shall be subject to the terms and conditions of the 2018 Equity
Incentive Plan and your individual stock option agreement.

 

5.4        Incentive Compensation. Executive will be eligible to participate in
the Company’s annual incentive compensation program (“Incentive Plan”)
applicable to executive employees, as approved by the Board (the year in which
the program is implemented, the “Plan Year”). The Incentive Compensation shall
be paid in accordance with the terms and conditions outlined in the Incentive
Plan and based upon the achievement of certain goals, objectives, and other
metrics as decided by the Board in its sole discretion. The maximum potential
amount payable to Executive under the Incentive Plan, as determined by the Board
in its sole discretion, shall be 40% of Executive’s Base Salary earned during
the applicable calendar year (“Maximum Target Bonus”). Compensation under the
Incentive Plan (“Incentive Compensation”) will be conditioned on the
satisfaction of individual and Company objectives, as established in writing by
the Company. No Incentive Compensation will be payable to Executive to the
extent Executive is not employed on the Incentive Compensation payment date.
Payment of any Incentive Compensation pursuant to this Section 5.4 is in the
sole discretion of the Board, in accordance with the Incentive Plan, and shall
be made within two and one-half months of the end of the calendar year to which
the Incentive Compensation relates, in accordance with the normal payroll
practices of the Company, less required deductions for state and federal
withholding tax, social security and all other employment taxes and authorized
payroll deductions.

 

5.5       Performance Review. The Company will periodically review Executive’s
performance on no less than an annual basis and may increase (but not decrease)
Executive’s salary or other compensation, as it deems appropriate in its sole
and absolute discretion and with any necessary Board approval requirements.

 

5.6       Customary Fringe Benefits. Executive understands and agrees that
certain employee benefits may be provided to the Executive by the Company
incident to the Executive's employment. Executive will be eligible for all
customary and usual fringe benefits generally available to executive employees
and all other employees of the Company subject to the terms and conditions of
the Company’s benefit plan documents. Executive understands and agrees that any
employee benefits provided to the Executive by the Company incident to the
Executive's employment (other than Base Salary, Signing Bonus Payment, Incentive
Compensation and any applicable Severance Payment) are provided solely at the
discretion of the Company and may be modified, suspended or revoked at any time,
without notice or the consent of the Executive, unless otherwise provided by
law. Moreover, to the extent that these benefits are provided pursuant to
policies or plan documents adopted by the Company, Executive acknowledges and
agrees that these benefits shall be governed by the applicable employment
policies or plan documents. The benefits to be provided to Executive shall
include group health insurances and participation in a 401(k) plan. Executive
will be eligible to receive paid time off benefits in the form of vacation, sick
time and holidays. The amount, eligibility and extent of these benefits shall be
governed by the Company’s applicable policy in effect and as amended from time
to time and in compliance with applicable law.





4




5.7       Business Expenses. Executive will be reimbursed for all reasonable and
necessary out-of-pocket business expenses incurred in the performance of
Executive’s duties on behalf of the Company, including travel-related expenses.
To obtain reimbursement, Executive shall provide the Company with reasonable
documentation and receipts establishing the amount and nature of such expenses
within thirty (30) days of the date such expenses are incurred, which if timely
substantiated will be reimbursed by the Company within thirty (30) days thereof.
Executive shall comply with such reasonable budget limitations and pre-approval,
approval, and reporting requirements with respect to expenses as the Company may
establish from time to time.

 

5.8        Indemnification/D&O Insurance. During employment and for so long
thereafter as Executive may reasonably be subject to any claim or liability
arising from or relating  to his employment with the Company or any of its
affiliates, the Company shall (a) indemnify,  defend and hold Executive harmless
to the full extent provided in Article IX of the Company’s  Bylaws and (b)
maintain, at its sole expense, director and officer liability insurance
covering  Executive in Executive’s capacity as an officer or employee of the
Company or any of its affiliates.

 

6.       Confidentiality and Proprietary Agreement. Executive agrees to abide by
the Company’s Employee Proprietary Information and Inventions Agreement (the
“EPIIA”), which Executive has signed and is incorporated herein by reference. 
Notwithstanding anything to the contrary in the EPIIA, following termination for
any reason, Executive may retain personal social media accounts not owned,
operated, or controlled by the Company provided that such accounts are not used
for business purposes and are not used to transmit or disseminate Company
Proprietary Information as defined in the EPIIA. Nothing prohibits Executive
from providing truthful testimony, communicating with applicable government or
regulatory agencies, or responding accurately and fully to any question, inquiry
or request for information or disclosure of documents as necessary in any
criminal, civil, or regulatory proceeding or investigation or in any legal
dispute with the Company.

 

7.       Termination of Executive’s Employment.

 

7.1       Termination for Cause by the Company. The Company may terminate
Executive’s employment immediately at any time and without notice for “Cause.”
For purposes of this Agreement, “Cause” shall mean (i) material breach by
Executive of this Agreement or the EPIIA; (ii) Executive’s theft, dishonesty, or
falsification of any Company documents or records; (iii) Executive’s material
improper use or disclosure of the Company’s confidential or proprietary
information; (iv) Executive’s conviction (including any plea of guilty or nolo
contendere) of any criminal act that impairs Executive’s ability to perform his
duties hereunder or which a majority of the Board determines may materially
damage the business or reputation of the Company; (v) material failure or
refusal to comply with reasonable and lawful Company policies and procedures; or
(vi) Executive’s material failure and/or inability to comply with or meet the
requirements of any performance improvement plan reasonably provided to
Executive by the Chief Executive Officer and/or the Board; provided, however,
that prior to termination for cause arising under any of the above clauses,
except clause (iv), Executive shall have a period of at least thirty (30) days
after written notice from the Company to cure the event or grounds identified as
constituting such cause. Any notice of termination provided by Company to
Executive under this Section 7.1 shall identify the events or conduct
constituting the grounds for termination with sufficient specificity so as to





5




enable Executive to take steps to cure, if curable, the same. In the event
Executive’s employment is terminated in accordance with this Section 7.1, or if
Executive’s employment is terminated due to death or Disability (i.e.,
Executive’s inability to materially perform his reasonable duties assigned
hereunder for a period of 180 days), Executive shall be entitled to receive only
the Base Salary, prorated to the date of termination, any then-vested benefits,
and payment for all accrued but unused vacation as of the date of termination
(collectively, the “Accrued Amounts”). All other obligations of the Company to
Executive pursuant to this Agreement will be automatically terminated and
completely extinguished.  Executive shall be required to comply with all
surviving provisions of this Agreement and the EPIIA, and Executive shall
execute termination certification agreements relating to the return of the
Company’s confidential or proprietary information, handling of material
non-public information and compliance with securities laws, and compliance with
the Company’s policies, including insider trading, information technology, and
human resources policies.

 

7.2       Termination Without Cause. The Company may terminate Executive’s
employment under this Agreement without Cause (as defined in Section 7.1 above)
at any time on thirty (30) days’ advance written notice to Executive. In the
event of such termination, Executive will receive the Accrued Amounts.
 Executive shall be required to comply with all surviving provisions of this
Agreement and the EPIIA, and Executive shall execute termination certification
agreements relating to the return of the Company’s confidential or proprietary
information, handling of material non-public information and compliance with
securities laws, and compliance with the Company’s policies, including insider
trading, information technology, and human resources policies. Upon a
termination of Executive’s employment by the Company other than for death,
disability or Cause (a “Termination Without Cause”)  or a resignation by
Executive for Good Reason (as defined below), Executive will be eligible to
receive, provided that Executive first satisfies the Severance Conditions set
forth below, an amount equal to six (6) months of Executive’s then-current Base
Salary, payable in a lump sum within thirty (30) days after termination.  For
purposes of this Agreement, the “Severance Conditions” are defined as
Executive’s execution of a full general release (the “Release”), and such
Release becomes effective and irrevocable in accordance with its terms prior to
the sixtieth (60) day following the termination date.  Following payment of
Accrued Benefits and any severance payments and benefits required to be paid
under this Section 7.2, all other obligations of the Company to Executive
pursuant to this Agreement (except any continuing obligations for
indemnification, etc.) will be automatically terminated and completely
extinguished.  The Release will not waive any of Executive’s rights, or
obligations of the Company, regarding: (1) any right to indemnification and/or
contribution, advancement or payment of related expenses pursuant to the
Company’s Bylaws, under any written agreement between the Parties, and/or under
applicable law; (2) any rights that Executive may have to insurance coverage
under any directors and officers liability insurance, other insurance policies
of the Company; (3) any claims for worker’s compensation, state disability or
unemployment insurance benefits, or any other claims that cannot be released as
a matter of applicable law; (4) rights to any vested benefits under any stock,
compensation or other employee benefit plan or agreement with the Company,
including any right to severance benefits; (5) Executive’s rights as a
shareholder of the Company, if applicable; and (6) any claims arising after the
date Executive signs the Release.





6




7.3       Termination In Connection With a Change in Control. If, within six (6)
months immediately preceding a Change in Control or within twelve (12) months
immediately following a Change in Control, the Executive’s employment
experiences  a Termination Without Cause or Executive resigns for Good Reason,
then the Executive shall be entitled to receive the following compensation,
provided that Executive first satisfies the Severance Conditions: (i) the
severance payments and benefits set forth in Section 7.2, and (ii) any then
time-based unvested stock options or other equity awards granted to Executive by
the Company (including the Option) will immediately fully vest as of the last
day of Executive’s employment with the Company (the “Accelerated Vesting”).  For
purposes of this Agreement, “Change in Control” shall have the meaning set forth
in the Company’s 2018 Equity Incentive Plan.

 

7.4       Resignation With or Without Good Reason. Executive shall have the
right to terminate this Agreement at any time, for any reason, without Good
Reason, by providing the Company with thirty (30) days written notice, provided,
however, that subsequent to Executive’s resignation, Executive shall be required
to comply with all surviving provisions of this Agreement and the EPIIA, and
Executive shall execute termination certification agreements relating to the
return of the Company’s confidential or proprietary information, handling of
material non-public information and compliance with securities laws, and
compliance with the Company’s policies, including insider trading, information
technology, and human resources policies. Executive shall not be entitled to any
Severance Pay. Executive will only be entitled to receive Executive’s Base
Salary earned up to the date of termination. Notwithstanding the foregoing or
anything to the contrary in this Agreement, Executive also has the right to
resign Executive’s employment for “Good Reason” due to occurrence of any of the
following: (i) a material adverse change in Executive’s title, duties, or
responsibilities; (ii) any material reduction by the Company of Executive’s base
compensation; (iii) the Company creates a work environment designed to
constructively terminate Executive, to unlawfully harass or retaliate against
Executive, or directs  Executive to engage in any conduct violative of
professional medical ethics, any law or regulation applicable to the Company’s
business; (iv) any material change to the geographic location of Executive’s
principal place of employment that increases Executive’s one-way commute by at
least 35 miles as compared to Executive’s then-current place of employment prior
to such relocation; or (v) any material breach by the Company of this Agreement
or any other written agreement between the Parties.  No resignation will be
treated as a resignation with Good Reason unless (x) the Executive has given
written notice to the Company of his intention to terminate employment for Good
Reason, describing the grounds for such action, within ninety (90) days after
the first occurrence of such circumstances, (y) the Executive has provided the
Company with at least thirty (30) days in which to cure the circumstances, and
(z) if the Company fails to cure the circumstances, Executive ends his
employment within 30 days following the cure period in (y). In the event that
Executive terminates his employment for Good Reason, then Executive shall be
entitled to receive the Accrued Amounts and Severance Payment,  as if Executive
were terminated by the Company without Cause under Section 7.2, subject to
Executive’s compliance with all of the Severance Conditions.  For the avoidance
of doubt, if Executive’s resignation for Good Reason occurs within six (6)
months before or twelve (12) months after a Change of Control, in addition to
any other applicable benefits, Executive will also be entitled to receive the
Accelerated Vesting provided under Section 7.3.





7




7.5       Application of Section 409A.

 

7.5(a)   Notwithstanding anything set forth in this Agreement to the contrary,
no amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code (the “Code”) and
the Treasury Department regulations thereunder (the “Section 409A”) shall be
paid unless and until Executive has incurred a “separation from service” within
the meaning of the Section 409A.

 

7.5(b)   The parties intend that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A. The provisions of
this Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A. However, the Company does not guarantee
any particular tax effect for income provided to Executive pursuant to this
Agreement. In any event, except for the Company’s responsibility to withhold
applicable income and employment taxes from compensation paid or provided to
Executive, the Company shall not be responsible for the payment of any
applicable taxes on compensation paid or provided to Executive pursuant to this
Agreement.

 

7.5(c)   Furthermore, to the extent that Executive is a “specified employee”
within the meaning of the Section 409Aas of the date of Executive’s separation
from service, no amount that constitutes a deferral of compensation that is
payable on account of Executive’s separation from service shall be paid to
Executive before the date that is first day of the seventh month after the date
of Executive’s separation from service (the “Delayed Payment Date”) or, if
earlier, the date of Executive’s death following such separation from service.
All such amounts that would, but for this Section, become payable prior to the
Delayed Payment Date will be accumulated and paid on the Delayed Payment Date.

 

7.5(d)   Notwithstanding anything herein to the contrary, the reimbursement of
expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (i) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (ii) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to the Company’s applicable policies, but in no event later than the end
of the year after the year in which such expense was incurred; and (iii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit.

 

7.5(e)   For purposes of Section 409A, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.

 

7.5(f)    If either Executive or Company reasonably determines that any payment
or  benefits hereunder will violate Section 409A, Executive and the Company will
use best efforts to restructure the payment or benefits in a manner that is
either exempt from or compliant with Section 409A. Executive and the Company
agree that they will execute any and all amendments to this Agreement as may be
necessary to ensure compliance with the distribution provisions of Section 409A
in an effort to avoid or minimize, to the extent allowable by law, the tax (and
any interest or penalties thereon) associated with Section 409A. If it is
determined that a payment or other benefits under this Agreement was (or may be)
provided in violation of Section 409A, the





8




Company will cooperate reasonably with any effort by Executive to mitigate the
tax consequences of such violation, including cooperation with Executive’s
participation in any IRS voluntary compliance program or other correction
procedure under Section 409A that may be available to  Executive.

 

7.6       Application of Section 280G.

 

7.6(a)   Notwithstanding anything to the contrary in this Agreement or
otherwise, to the extent that any of the payments and benefits provided under
this Agreement or any other agreement or arrangement between Executive and the
Company (collectively, the “Payments”) (i) constitute a “excess parachute
payment” within the meaning of Section 280G of the Code and (ii) but for the
provisions herein, would be subject to the excise tax imposed by Section 4999 of
the Code, then the Payments shall be reduced to the extent necessary so that no
portion of such Payments retained by Executive shall be subject to excise tax
under Section 4999 of the Code; provided, however, such reduction shall only
occur if, after taking into account the applicable federal, state and local
income taxes and the excise tax imposed by Section 4999, such reduction results
in Executive’s receipt on an after-tax basis, of the greatest amount of benefits
under this Agreement or otherwise, notwithstanding that all or some portion of
such benefits may be taxable under Section 4999 of the Code. In the event of a
determination that such reduction is to take place,  reduction shall occur in
the following order: first, reduction of cash payments, which shall occur  in
reverse chronological order such that the cash payment owed on the latest date
following the  occurrence of the event triggering such excise tax will be the
first cash payment to be reduced;  second, cancellation of accelerated vesting
of equity awards, which shall occur in the reverse order of the date of grant
for such stock awards (i.e., the vesting of the most recently granted stock
awards will be reduced first); and third, reduction of other employee benefits,
which shall occur  in reverse chronological order such that the benefit owed on
the latest date following the  occurrence of the event triggering such excise
tax will be the first benefit to be reduced. If two or more equity awards are
granted on the same date, each award will be reduced on a pro-rata basis.

 

7.6(b)   Unless Executive and Company otherwise agree in writing, any
determination required under the provisions herein shall be made in writing by
Company’s independent public accountants or other professional tax or law firm
(the “Accountants”), whose determination shall be conclusive and binding on
Executive and the Company for all purposes. For purposes of making the
calculations required by the provisions herein, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely in reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  Executive and Company will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under the provisions herein. Company
will bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by the provisions herein. If the limitation set forth
in this and the above paragraph are applied to reduce an amount payable to
Executive, and the Internal Revenue Service successfully asserts that, despite
the reduction, Executive has nonetheless received payments that are in excess of
the maximum amount that could have been paid to Executive without being
subjected to any excise tax, then, unless it would be unlawful for Company to
make such a loan or similar extension of credit to Executive, Executive may
repay such excess amount to Company as though such amount constitutes a loan to
Executive made at the date of payment of such excess





9




amount, bearing interest at 120% of the applicable federal rate (as determined
under Section 1274(d) of the Code in respect of such loan).

 

8.       Employment and Post-Employment Covenants.

 

8.1       Non-Solicitation. Executive agrees that during a period of twelve (12)
months following the termination of the Executive’s employment (the “Restrictive
Period”), Executive shall not (a) solicit or in any manner encourage, either
directly or indirectly, any existing employee of the Company to leave the
Company for any reason; nor will he interfere in any other manner with the
employment or business relationships at the time existing between the Company
and its current or prospective employees or consultants; or (b) induce or
attempt to induce any customer, supplier, distributor, licensee or other
business affiliate of the Company to cease doing business with the Company or in
any way interfere with the existing business relationship between any customer,
supplier, distributor, licensee or other business affiliate and the Company. 
Notwithstanding anything to the contrary herein, the Parties agree that
Executive’s social media postings to the general public not directed towards
existing Company employees, customers, suppliers, distributors, licensees or
other business affiliates would not constitute a breach of this Section 8.1.

 

8.2       Non-Disparagement. Executive agrees, at all times following the
Effective Date, not to, directly or indirectly, on his behalf or on behalf of
any other person or entity, (a) take any action which is intended, or could
reasonably be expected, to harm, disparage, defame, slander, or lead to unwanted
or unfavorable publicity for the Company, its subsidiaries or any of their
respective subsidiaries, or its or their respective affiliates, equity holders,
directors, officers, members, managers, partners, employees, representatives or
agents, heirs, predecessors, successors or assigns, or otherwise take any action
which could reasonably be expected to detrimentally affect the reputation,
image, relationships or public view of any such person or entity, or (b) attempt
to do any of the foregoing, or assist, entice, induce or encourage any other
person or entity to do or attempt to do any activity which, were it done by the
Executive, would violate any provision of this Section 8.2; provided, however,
that Executive shall not be prohibited by this Section 8.2 from making truthful
statements (i) when required by subpoena, notice or order of a court or other
body of competent jurisdiction or as required by law, (ii) solely within the
context of seeking judicial enforcement of legal or contractual rights against a
person or entity, or (iii) as otherwise permitted by this Agreement, the EPIIA,
or any other agreement between the Parties.

 

8.3       Remedies. Executive acknowledges that the duration of the Restrictive
Period is fair and is reasonably required for the protection of the Company's
business interests, including its goodwill. The Executive (a) acknowledges that
his failure to comply with any requirement of this Section 8 this Agreement will
cause the Company irreparable harm and that a remedy at law for such a failure
would be an inadequate remedy; and (b) consents to the Company's obtaining from
a court having jurisdiction specific performance, an injunction, a restraining
order or any other equitable relief in order to enforce any such provision. The
right to obtain such equitable relief shall be in addition to, and not in lieu
of, any other remedy to which the Company is entitled under applicable law
(including, but not limited to, monetary damages).

 





10




9.       General Provisions.

 

9.1       Successors and Assigns. The rights and obligations of the Company
under this Agreement shall inure to the benefit of, be enforceable by and shall
be binding upon the successors, heirs, administrators and assigns of the Company
and Executive; provided, however, that Executive shall not be entitled to assign
any of Executive’s rights or obligations under this Agreement.

 

9.2      Waiver. Either party's failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each and every other provision
of this Agreement.

 

9.3       Attorney’s Fees. In the event of any dispute or claim relating to or
arising out of Executive’s employment relationship with Company, this Agreement,
or the termination of Executive’s employment with Company for any reason, in
addition to any other available relief, the prevailing party in any such dispute
or claim shall be entitled to recover its reasonable attorney’s fees and costs.

 

9.4       Severability. In the event any provision of this Agreement is found to
be unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

9.5        Interpretation; Construction; Counterparts. The headings set forth in
this Agreement are for convenience only and shall not be used in interpreting
this Agreement. Executive has participated in the negotiation of the terms of
this Agreement. Furthermore, Executive acknowledges that Executive has had an
opportunity to review and revise the Agreement and have it reviewed by legal
counsel, if desired, and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement.  This Agreement may be
executed in counterparts and by facsimile, pdf/email or other electronic means
and, when so executed, shall be considered one and the same instrument, have the
same force and effect as an original, and constitute an effective, binding
agreement on the part of each of the Parties.

 

9.6       Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the internal laws of the State
of California, without regard to any conflict of law rules. Notwithstanding
anything to the contrary in any other agreement between the Parties, the sole
and exclusive jurisdiction and venue for any and all  disputes of any kind
between the Parties and/or any of their respective affiliates, successors,
heirs  or assigns shall be the state and federal court sitting in San Mateo
County, California and the Parties expressly consent and waive any objections to
such jurisdiction and venue.

 

9.7       Notices. Any notice required or permitted by this Agreement shall be
in writing and shall be delivered as follows with notice deemed given as
indicated: (a) by personal





11




delivery when delivered personally; (b) by overnight courier upon written
verification of receipt; (c) by telecopy, facsimile transmission, or electronic
transmission such as e-mail, upon acknowledgment of receipt of electronic
transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt. Notice shall be sent to the addresses set forth
below each party’s signature, or such other address as either party may specify
in writing.

 

9.8       Entire Agreement. This Agreement constitutes the entire agreement
between the Parties relating to this subject matter and supersedes all prior or
contemporaneous representations, discussions, negotiations, and agreements,
whether written or oral. This Agreement may be amended or modified only with the
written consent of Executive and the Company. No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

 

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT AS SHOWN BELOW.

 

 

 

 

[Execution Page Follows]





12




 

 

 

 

EXECUTIVE:

 

 

 

 

By:

/s/ Friedrich-Reinhard Graf Finck von Finckenstein

 

 

 

Friedrich-Reinhard Graf Finck von Finckenstein, M.D.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

Iovance Biotherapeutics, Inc.

 

 

 

 

By:

/s/ Maria Fardis

 

 

Maria Fardis, Ph.D., M.B.A.

 

 

President & Chief Executive Officer

 

 

999 Skyway Road, Suite 150

 

 

San Carlos, CA 94070

 

13

